Citation Nr: 1140402	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), from February 28, 2003 to October 4, 2004.

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD, from October 5, 2004.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in October 2003, which granted service connection for PTSD and assigned an initial disability rating of 30 percent effective from February 28, 2003, and in October 2005, which denied TDIU.

In response to the October 2003 rating decision granting service connection for PTSD, the Veteran filed a timely Notice of Disagreement in August 2004.  At that time, the Veteran asserted his belief that he was entitled to an initial disability rating higher than 30 percent.  Based upon additional evidence, a March 2005 rating decision granted a staged increased initial disability rating of 50 percent, effective from the staged period beginning on October 5, 2004.  After receipt of yet additional evidence, the RO issued an October 2005 rating decision which continued the assigned 50 percent disability rating.  In December 2005, the RO issued a Statement of the Case which also upheld the staged disability ratings assigned for the Veteran's PTSD.  An accompanying cover letter advised the Veteran that he had 60 days from the date of that letter to perfect his appeal for higher initial disability ratings for PTSD.  In a subsequent VA Form 21-4138 received by VA less than two weeks later, the Veteran advised that he wished VA to consider his "NOD for an increase in [his] service connected PTSD condition currently rated at 50%."

A February 2006 letter advised the Veteran that an appeal as to the assigned initial disability ratings for PTSD was not pending.  In this regard, the letter stated that the December 2005 Statement of the Case advised the Veteran that he had 60 days from that date to file "a substantive appeal on VA Form 9."  The letter further advised that since VA did not receive such an appeal, the matter was considered closed.  Indeed, and as discussed above, the Veteran did not file a substantive appeal specifically on a VA Form 9.  In lieu of a VA Form 9, however, the Veteran did indicate his intention to pursue his appeal on a VA Form 21-4138 well within the 60 day window from the date of the Statement of the Case.

Under 38 C.F.R. § 20.202, a substantive appeal must identify the issues being appealed and set out specific arguments relating to errors in fact or law alleged to have been made by the agency of original jurisdiction in reaching the determination that is being appealed.  The regulation does not require that a substantive appeal be expressed on a specific form (such as a VA Form 9), but directs that the Board will construe such arguments in a liberal manner for the purposes of determining whether a purported substantive appeal raises issues on appeal.  Under such a liberal construction, the Board finds here that the Veteran appears to be expressing his ongoing disagreement with the assigned initial disability ratings for PTSD and his intention to continue his appeal.  Under the circumstances, the Board also finds that the Veteran's December 2005 VA Form 21-4138 is sufficient to serve as a timely substantive appeal as to the Veteran's appeal for higher initial disability ratings for PTSD.  In view of the foregoing, the Board has recharacterized the issues on appeal as expressed on the title page of this decision and remand.

Insofar as the Veteran's appeal concerning entitlement to TDIU, the Board notes that a timely Notice of Disagreement as to that issue was filed in December 2005.  A Statement of the Case which continued the RO's denial of TDIU was mailed to the Veteran in March 2008.  The Veteran subsequently perfected his appeal as to the issue of his entitlement to TDIU by filing a substantive appeal, this time on a VA Form 9, which was received by VA in May 2008.
The Board notes that the Veteran testified at a Travel Board hearing held at the Chicago RO.  At the hearing, the Veteran provided testimony that was relevant to both his claims of entitlement to TDIU and entitlement to higher disability ratings for PTSD.  A transcript of those proceedings has been associated with the claims file.

Also, the issue of whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of the Veteran's entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from February 28, 2003 to October 4, 2004, the Veteran's PTSD was manifested by depressed mood with restricted affect; distrust of others; and chronic sleep impairment marked by nightmares and frequent wakings.  During this period, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech; impaired abstract thinking; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or difficulty in establishing and maintaining effective work and social relationships.

2.  For the period from October 5, 2004, the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment marked by recurring nightmares, restricted affect, and disturbances in motivation and mood.  During this period, the Veteran's PTSD was not manifested by speech that is intermittently illogical, obscure or irrelevant; panic attacks; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; inability to establish and maintain effective relationships; impaired impulse control; suicidal or homicidal ideation; or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability in excess of 30 percent, for PTSD, for the period from February 28, 2003 to October 4, 2004, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating in excess of 50 percent, for PTSD, for the period from October 5, 2004, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning the Veteran's entitlement to higher initial ratings for PTSD, a pre-rating letter mailed to the Veteran in March 2003 provided notice of the information and evidence needed to substantiate his claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, service personnel records, and claims submissions have been associated with the record.  The Veteran's identified private and VA treatment records have also been obtained and associated with the record.  VA psychiatric examinations were afforded to the Veteran in June 2003, December 2004, June 2005, November 2006, and July 2009 to determine the symptoms and severity of his PTSD.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Ratings for PTSD

A.  General Principles for Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.




B.  Veteran's Contentions

In an April 2008 substantive appeal, filed in relation to his claim for TDIU, the Veteran argued that the evidence of record supports the assignment of a 70 percent disability rating for his PTSD.  In this regard, he asserted that he is no longer able to work due to his PTSD symptoms, which include an inability to "settle down" due to his anxiety.  He also noted that Global Assessment of Functioning (GAF) scale scores of 35 and 41, assigned by treating physicians at the Vet Center and by his private psychiatrist Dr. O.R. respectively, supports the assignment of higher disability ratings for PTSD.

C.  Initial Disability Rating for PTSD from February 28, 2003 to October 4, 2004

Based upon the evidence, the Board finds that the Veteran is not entitled to an initial disability rating higher than 30 percent for PTSD, for the staged period from February 28, 2003 to October 4, 2004.

At VA examinations performed in June 2003 by a VA licensed social worker and a VA psychiatrist, the Veteran reported symptoms which included flashbacks, thoughts of service in Vietnam, anxiety after loud noises and while being among crowds of people, irritability, exaggerated startle responses, being overly protective of his family, limited social life, and sleep disturbances manifested by nightmares and difficulty falling asleep.  The Veteran related that he was able to get emotionally close to people, but not many.  In this regard, the Veteran reported that enjoyed good relationships with his current spouse and family.  In his interview with the VA social worker, the Veteran also reported that he felt comfortable in the community and even belonged to a veterans' group, although he stated that he did not regularly attend meetings.  The Veteran also reported that he was able to attend church services and functions with his spouse.  Occupationally, he reported that he had little success with employment since leaving service.  Nonetheless, he stated that he had been able to work through a local union as a heavy equipment operator. The Veteran reported that he was unemployed at the time of the examination.

A mental status examination performed by the VA psychiatrist revealed that the Veteran was well-groomed and cooperative.  His mood was depressed and affect was constricted.   Nonetheless, eye contact was direct and impulse control was appropriate.  The Veteran's speech was normal in tone, rate, and rhythm and his voice tone was well-modulated.  The Veteran appeared to be alert and oriented to person, place, and time.  Thought content was rational and logical and thought process was sequential and goal-oriented.  Memory and concentration were good, as were judgment and insight.  No psychotic symptomatology was noted by either examiner.  Based upon the demonstrated symptomatology, the Veteran was assessed a GAF score of 60.

A September 2004 private treatment records from Dr. O.R. reflects a dramatically decreased GAF score of 41.  In support of the assigned assessment, Dr. O.R. noted that the Veteran was experiencing sleep disturbances marked by recurring nightmares and flashbacks and was withdrawn, impulsive, and unpredictable.  Interestingly, however, the Veteran was noted as being friendly and cooperative through the interview.  Moreover, specific behaviors or manifestations of the Veteran's reported impulsiveness and unpredictability are not expressed in the record.

Overall, the evidence for the period from February 28, 2003 to October 4, 2004 show that the Veteran has consistently demonstrated a depressed mood with restricted affect, distrust of others, and chronic sleep impairment marked by nightmares and frequent wakings.  Nonetheless, the Veteran's speech was consistently normal in rate and rhythm with normal thought processes and content.  Hence, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech, nor was it manifested by impaired abstract thinking.  Additionally, although the evidence shows that the Veteran experienced anxiety with loud noises and among crowds of people, there is no evidence that the Veteran was experiencing panic attacks more than once a week.  Cognitively, the Veteran's judgment, insight, and memory were consistently found to be intact during the contemplated staged period.  As such, the evidence does not show that the Veteran's PTSD was productive of difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), or impaired judgment.  Socially, the evidence shows that the Veteran experienced difficulty in establishing and maintaining friendships.  Nonetheless, the Veteran consistently reported good family relationships and that he continued to derive pleasure in the company of his spouse, children, and grandchildren.  Accordingly, the Board also does not find that the evidence supports a finding that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships.  Further, the evidence does not show the manifestation of any suicidal or homicidal ideation.

The Board acknowledges the low GAF score assigned by Dr. O.R., which is in contrast to the GAF scores of 60 and 65 assessed at the Veteran's June 2003 VA examination and October 2004 VA treatment.  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  For the purpose of lending further context to the differing GAF scores evidenced in the record, the Board notes that a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue fail to reflect behavior that is indicative of the low GAF score of 41 provided by Dr. O.R.  As noted above, there is no evidence of illogical, obscure, or irrelevant speech, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Additionally, and notwithstanding Dr. O.R.'s expressed findings that the Veteran was impulsive and unpredictable, he fails to provide any specific manifestations of such behavior.  Moreover, the Board notes that there is simply no other evidence in the record that would support such a finding.  In view of the foregoing, the Board concludes that the narratives contained within the treatment records and the June 2003 VA examination report are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his private treatment or the VA examination.  Moreover, the VA examiner's explanation offered in his November 2007 report, as to why a GAF score of 60 is appropriate in the assessment of the severity of the Veteran's psychiatric symptoms, is entirely consistent with the Veteran's overall level of impairment.

To the extent that the Veteran has asserted that his PTSD symptoms rendered him unemployable during the staged period at issue, the Board finds that the evidence does not establish that the Veteran's PTSD symptoms caused the Veteran's claimed unemployability.  In this regard, the Board recognizes that, by the Veteran's provided history, he had been unemployed since November 2001.  The Board points out, however, that a November 2002 determination by the Social Security Administration found that the Veteran's was disabled from employment as a result of non-service-connected carpal tunnel syndrome and a non-service-connected cervical spine disorder.  Indeed, a comprehensive and thorough September 2003 report from the Veteran's private physician, Dr. E.A.T., expresses that the Veteran was unemployable as a heavy machinery operator by reason of non-service-connected cervical spine disorder with associated neurological symptoms, carpal tunnel syndrome, and tarsal tunnel syndrome.  The Board notes that in expressing his opinion of unemployability, Dr. E.A.T. does not establish a relationship between the Veteran's psychiatric symptoms and employment, or otherwise address the Veteran's psychiatric symptoms.  Further, the Board notes that no such relationship is expressed in the Veteran's VA treatment records or in the June 2003 VA examination report.

Accordingly, the Board finds that the demonstrated symptomatology during the period from February 28, 2003 to October 4, 2004 is consistent with a 30 percent disability rating for PTSD under DC 9411.  To that extent, the Veteran's appeal is denied.

For the reasons fully discussed in Section E below, the Board does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  The Board also does not find that an additional staged period, other than those already contemplated in this decision, are warranted.

D.  Initial Disability Rating for PTSD from October 5, 2004

Upon careful and thorough review of the evidence, the Board also finds that the Veteran is not entitled to an initial disability rating greater than 50 percent for PTSD, for the period from October 5, 2004.

Post-service VA treatment records reflect that the Veteran received initial psychiatric treatment for his PTSD in October 2004.  At that time, the Veteran denied receiving any prior psychiatric treatment.  Similar to the symptoms reported at his June 2003 VA examination, the Veteran reported frequent nightmares which were occurring three or four times a week, occasional flashbacks, irritability, instances in which he "blows up" and becomes hostile to his wife, and fatigue as a result of sleep disturbances.  The Veteran continued to deny suicidal or homicidal ideation, auditory or visual hallucinations, paranoia or delusions.  Socially, the Veteran expressed that he was socially withdrawn and did not have many friends.  He reported that he had been involved in some minor fights in bars and taverns.  In describing his relationship with his family, the Veteran reported a good relationship with his current spouse and that he enjoyed spending time with his grandchildren.  The Veteran also continued to enjoy leisure activities such as fishing.  A mental status examination performed at that time revealed that the Veteran was oriented, alert, and attentive.  The Veteran demonstrated depressed mood, but appeared calm, cooperative, pleasant, and well-groomed during the interview.  No abnormal movements or psychomotor agitation or retardation were evident.  The Veteran's speech was normal in rate and rhythm and free of pressure or latency.  Thought process and association was normal and coherent, and thought content was free of delusion or suicidal ideation.  The Veteran continued to demonstrate good insight and judgment with intact memory.  A GAF score of 65 was assigned.

At a December 2004 VA examination, the Veteran reported continuing nightmares, intrusive recollections of Vietnam, isolation, irritability, being emotionally restricted, excessive startling, and physiological responses to stimuli that precipitate sudden recollections of combat environment.  According to the Veteran, his symptoms had been exacerbated after recent contact with other servicemen who served in Vietnam.  Socially, he stated that he visited his father, who operated a museum, every day.  He stated that he was thankful to be able to spend time with his father and to talk with him throughout the day.  

On mental status examination, the Veteran was well-groomed and casually dressed.  As in his prior examinations, he made good eye contact and was highly respectful during the examination.  The Veteran's affect was mildly restricted and his mood was mildly depressed.  Nonetheless, the Veteran continued to be well-oriented with no signs of cognitive impairment.  His speech remained normal in rate, rhythm, and volume, and his thought processes were logical and sequential.  Verbalizations were coherent, relevant, and goal-directed and the Veteran was able to demonstrate good impulse control.  Overall, the examiner did not note any evidence of panic attacks, obsessive, ritualistic, or otherwise inappropriate behavior, delusional beliefs, or hallucinations.  Although the Veteran reported that his sleep remained disturbed, he stated that his sleep was adequate.  Suicidal and homicidal ideation were denied by the Veteran.  Based upon the demonstrated symptoms and reported history, the Veteran was assigned a GAF score of 58.

Subsequent VA treatment records from January and April of 2005 demonstrate nearly identical symptoms as those reported and observed at the Veteran's December 2004 VA examination.

At an April 2005 evaluation at the Vet Center, the Veteran continued to report that he had been experiencing increased PTSD symptoms since attending a military reunion in April 2002.  Specifically, the Veteran reported ongoing sleep disturbances with nightmares that occurred once a week, survival guilt, inability to settle down particularly with paperwork, very high startle response, and admitted thoughts of suicide.  The Veteran denied any specific plan, however, and stated, "I think of my family and my home - I have too much to live for."  Occupationally, the Veteran reported that he has held 27 jobs since December 2001 and that he has struggled to meet supervisory expectations of his employers.  He further recalled that he experienced hypervigilence while at work, and that when ordered to complete work in a manner that he was not willing to adjust to, he simply walked off the job.  Socially, the Veteran continued to maintain frequent contact with his children.  Although he stated that his short temper and hypervigilence place stress on his current marriage, he stated that he and his spouse were able to work through such conflicts.

On mental status examination the Veteran continued to show appropriate dress and grooming.  His speech was appropriate and he appeared to be oriented to time, place, and person.  His memory function was normal.  Although the Veteran reported a past history of intense anxiety, he stated that his anxiety level had become moderate.

The Veteran was afforded a new psychiatric VA examination in June 2005.  At that time, he complained that he is unable to obtain and hold gainful employment due to his PTSD.  Notwithstanding the same, he continued to report similar symptoms as those reported at his prior VA examination, to include:  ongoing flashbacks, intrusive memories of war, and nightmares which occurred several times a week.  He stated that he was easily startled and was overly alert.  He also continued to voice problems with irritability and anger, survival guilt, and difficulty in "settling down."  Reported increased symptoms since attending a military reunion in 2002.  

In general, findings upon mental status examination of the Veteran were unchanged from those at his December 2004 VA examination.  Overall, the examiner opined that the Veteran's social and industrial adaptability were seriously impaired, but that this was more likely than not predominantly due to physical ailments that were leading to depression and anxiety.  The examiner also determined that a combination of PTSD and physical disabilities more likely than not rendered the Veteran unemployable.  In this regard, the examiner assessed a GAF score of 60 based upon impairments from PTSD alone.  A GAF assessment based upon PTSD combined with mood disorder resulting from medical conditions in his neck and two neck surgeries was 40.

A June 2005 assessment provided by the Veteran's VA social worker, P.J.W., reflects an assigned GAF score of 35 based upon anxiety demonstrated by the Veteran during therapy sessions.  P.J.W. opined that the Veteran's PTSD symptoms rendered the Veteran unemployable, however, did not provide any specific objective findings or evidence that supported such an opinion.  The Board also notes that the record does not discuss, or even mention, the extent that the Veteran' non-service-connected neck and shoulder disabilities rendered the Veteran unemployable or impacted P.J.W.'s assigned GAF score.

An April 2006 report from the Vet Center also reflects a GAF assessment of 40 with major impairment in areas such as work, family relationships, judgment, and thinking and mood.  It is unclear from the record, however, as to what objectively found or subjectively reported psychiatric symptoms were the basis of the assigned GAF score.

At an October 2006 VA treatment, the Veteran continued to report nightmares, but stated that his sleep pattern was interrupted primarily by arthritis pain.  On mental status examination, Veteran continued to maintain good eye contact and demonstrate good hygiene.  As with his prior treatments and examinations, he remained alert and oriented to time, place, and person and his speech continued to be normal in rate, rhythm, and volume.  The Veteran's mood was euthymic with congruent affect and his memory, concentration, and recall remained intact.  The Veteran's thought process continued to be logical, goal-directed, and free of flight of ideas.  The Veteran also continued to deny hallucinations, paranoia, grandiose thoughts, and homicidal or suicidal ideation.  The Veteran's insight and judgment was still good.  A GAF score of 60 was assigned.

At a November 2006 VA examination, the Veteran reported ongoing nightmares which occurred four times a week, fragmented sleep, episodes of "blanking out" where he did not have any awareness of mental content, anxiety, anger and irritability toward his spouse and adult children, and avoidance behavior.  Despite the reported anger and irritability, the Veteran stated that he continued to attend family gatherings and went to church with his spouse.  He also stated that he continued to spend his days with his father at his father's museum.

Another mental status examination revealed that the Veteran was oriented to person, place, and time.  Interestingly, the examiner noted that the Veteran was wearing a hat which identified him as a Vietnam veteran, which the examiner noted is inconsistent with avoidance behavior on the part of the Veteran.  The Veteran's mood was irritable with congruent affect, which was restricted to irritation.  Nonetheless, the veteran was able to maintain impulse control despite the demonstrated irritability.  The examiner did not observe any evidence of formal thought disorder.  Communication skills were within normal limits, but the examiner noted that the Veteran did demonstrate intrusive thoughts of trauma from his active duty service.  As reported by the Veteran, he did demonstrate brief periods of dissociation from his surroundings which the examiner opined likely would interfere with his employment capacity because of loss of focus and purpose.  The examination was not clinically significant for suicidal or homicidal ideation.  The examiner noted that the Veteran appeared to show nervousness without panic or agoraphobia.

Based upon the findings on examination, the examiner assigned an overall GAF score of 40, and a GAF score of 60 for PTSD in hypothetical isolation.  According to the examiner, the Veteran's ability to tolerate employment and the quality of his personal and domestic life were fraught with discord and frustration because of irritability, depression, and excessive vigilance.

At a July 2009 VA examination, the Veteran reported his belief that his PTSD symptoms did not interfere significantly with his occupational functioning and that he got along fairly well with co-workers and supervisors.  According to the Veteran, he had elected to retire due to neck and back problems.  Socially, he stated that he continued to get along well with his current spouse.  He also reported that he was getting along well with his children and grandchildren, who visited frequently and often spent the night.  The Veteran also stated that he continued to spend days with his father at his museum, where travelers stopped to visit.  Overall, the Veteran reported that his PTSD symptoms were not interfering significantly with interpersonal relations.  Functionally, he reported that he still enjoyed a variety of social and recreational activities and that he was able to perform all activities of daily living independently, although exertion was limited by his neck and back problems.
 
With regard to his psychiatric symptoms, the Veteran reported continued sleep disturbances; intrusive memories of trauma during service; efforts to avoid conversations, feelings, and stimuli associated with combat trauma; emotional numbing to fend off horror and grief; loss of interest in some activities; startle reflex; and irritability.  Mental status examination revealed that the Veteran was alert and well-oriented with overall intellectual and memory functioning within normal age limits.  Speech was spontaneous and fluent.  Affect was full, stable, and related.  No evidence of impairment of thought process or communication was observed, nor was there evidence of delusions or hallucinations.  The Veteran's judgment, reasoning, insight, and impulse controls continued to be intact.  A GAF score of 65 was assigned.

Overall, the evidence for the period from October 5, 2004 shows that the Veteran's PTSD has been continuously manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, restricted affect, and disturbances in motivation and mood.  Nonetheless, the Veteran has consistently demonstrated normal speech that is free of circumstantial, circumlocutory, or stereotyped speech or impaired abstract thinking, much less speech that is intermittently illogical, obscure or irrelevant.  Additionally, although the evidence shows that the Veteran continued to feel anxiety with loud noises and among crowds of people, there is no evidence that the Veteran was experiencing panic attacks.  Treatment and examination records show that the Veteran's judgment, insight, and memory continued to be intact.  Accordingly, there is no evidence that the Veteran has shown difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), or impaired judgment.  Socially, the evidence shows that the Veteran has maintained good and enriching relationships with his father, spouse, children, and grandchildren.  Of note, the Veteran has even denied that his psychiatric symptoms have significantly interfered with his interpersonal relationships.  Accordingly, the Board also does not find that the evidence supports a finding that the Veteran has experienced difficulty in establishing and maintaining effective work and social relationships, much less a total inability to establish and maintain effective relationships.  Further, the Veteran has generally denied suicidal or homicidal ideation.  Although the Veteran reported at his April 2005 Vet Center evaluation that he had entertained thoughts of suicide, he denied any specific plan or intent, once again stating that his relationships with his family gave him too much to live for.  Similarly, despite reported irritability, the treatment and examination records show that the Veteran has been able to maintain his impulse control.  The Veteran has also been noted as showing good hygiene and appropriate dress; hence, there is no evidence that the Veteran's PTSD has been manifested by neglect of personal appearance and hygiene.  

Once again, the Board notes a disparity between the assigned GAF scores of 40 and 35, as assigned by the Veteran's social worker in June 2005 and by the Vet Center in April 2006, and the GAF scores ranging from 58 to 65, as assigned by the Veteran's VA physicians and examiners.  The Board notes, however, that it is unclear from the June 2005 social worker's notes and April 2006 Vet Center records as to what psychiatric symptoms formed the basis of the low assigned GAF scores of 35 and 40.  Moreover, neither the opinions of the Veteran's social worker nor those of the Vet Center address the extent to which the Veteran's cervical spine, carpal tunnel, and other non-service-connected disabilities have impacted the Veteran's level of function.  By contrast, GAF scores provided at the Veteran's June 2005 and November 2006 VA examinations clearly delineate the Veteran's level of functioning with and without the Veteran's cervical spine and carpal tunnel disabilities being taken into consideration.  Mindful of the legal authority with regard to GAF scores cited in the foregoing section, the Board concludes again that the narratives contained within the private treatment records and the VA examination reports are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his private and VA treatment or the VA examination.

Accordingly, the Board finds that the demonstrated symptomatology in the period from October 5, 2004 is not consistent with a disability rating higher than 50 percent for PTSD under DC 9411.  As such, the Veteran is not entitled to an initial disability rating in excess of 50 percent for PTSD, for the period from October 5, 2004.  To that extent, this appeal is denied.

E.  Extraschedular Considerations and Further Staged Ratings

Although the Board does not find that the Veteran's PTSD has resulted in an impairment of social and occupational functioning that supports the assignment of higher disability ratings than those already assigned, it does acknowledge that the Veteran's PTSD has been marked by some impairment.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability ratings.  In this regard and as previously noted, the evidence shows that the Veteran's period unemployment since 2001 has been attributable to physical disabilities resulting from non-service-connected cervical spine disorder, carpal tunnel syndrome, tarsal tunnel syndrome, and associated neurological symptoms.  Toward that end, the Board notes that the Veteran has repeatedly admitted to his treating physicians and at VA examinations that his unemployment has been caused by the disorders in his cervical spine disorder and upper extremities.  The Board also notes that the Veteran has not been hospitalized or undergone in-patient therapy for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), from February 28, 2003 to October 4, 2004, is denied.

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD, from October 5, 2004, is denied.


REMAND

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In general, TDIU is appropriate in instances where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is presently in effect for the Veteran for PTSD (currently rated as 50 percent disabling), diabetes mellitus, type II (currently rated as 20 percent disabling), tinnitus (currently rated as 10 percent disabling), bilateral hearing loss, hypertension, and erectile dysfunction (all of which have been assigned a non-compensable disability rating).  Pursuant to the "Combined Ratings Table" under 38 C.F.R. § 4.25, the Veteran's combined disability rating is 60 percent.  Accordingly, this case does not meet the regulatory requirements for the assignment of TDIU on a schedular basis.

Nonetheless, the Board notes that in exceptional cases an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  In such instances, the Board is required to submit the matter to the Director, Compensation and Pension Services for consideration of the award of TDIU on an extra-schedular basis.  Based upon a careful review of the evidence in the claims file, the Board finds that the Veteran's service-connected disabilities present such an exceptional case.

In this regard, a July 2009 VA examination for diabetes reflects complaints by the Veteran of restricted activity due to weakness and the impact of strenuous work on his blood sugar level.  In that regard, he stated that activities such as push mowing, yard work, weed eating, exercise, and chores have caused hypoglycemic reactions.  The Veteran also reported symptoms of loss of strength in his hands, fatigue, weakness, and lethargy.  The VA examiner opined that the Veteran's current service-connected disabilities are sufficient to prevent him from performing the mental and/or physical tasks required to obtain or keep substantially gainful employment.  By way of explanation, the examiner noted that the Veteran does retain the residual functional capacity to perform sedentary work that provides for a sit/stand option, without requirement of heavy lifting or prolonged bending, walking, or standing.  The examiner continued, however, that due to the Veteran's blood sugar instability, daily medication usage, and chronic fatigue, the Veteran is now unlikely to be able to sustain the concentration and persistence that is required to complete the ordinary tasks of a job over an eight hour day for five days a week.

In view of the extent of the Veteran's documented symptoms and functional and occupational impairment attributable to his diabetes, the Board finds that the evidence as a whole presents an exceptional disability picture which warrants consideration of TDIU on an extra-schedular basis.  For that reason, it finds that this matter must be remanded for the procedural actions outlined under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director of VA's Compensation and Pension Service for consideration of an extra-schedular grant of TDIU under the provisions of 38 C.F.R. § 4.16(b).

2.  If TDIU on an extra-schedular basis is not granted, then send the Veteran and his representative another supplemental statement of the case and given them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the remaining issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


